Case: 12-15567     Date Filed: 05/23/2013   Page: 1 of 7


                                                          [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT

                         ___________________________

                                 No. 12-15567
                             Non-Argument Calendar
                         ___________________________

                         Docket No. 1:11-cv-00405-KD-M

LAKEESHA G. GILES,
Individually and on behalf of all similarly
situated individuals,
                                                                 Plaintiff-Appellant,

                                       versus

WELLS FARGO BANK, N.A.,
                                                               Defendant-Appellee.

                       ______________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                     _______________________________

                                  (May 23, 2013)

Before WILSON, ANDERSON, and EDMONDSON, Circuit Judges.


PER CURIAM:

      LaKeesha G. Giles appeals the district court’s grant of summary judgment in

favor of Wells Fargo Bank, N.A. (“Wells Fargo”). Giles’s complaint alleged that
                Case: 12-15567      Date Filed: 05/23/2013      Page: 2 of 7


Wells Fargo violated the Truth in Lending Act, 15 U.S.C. § 1601 et seq. (“TILA”),

by failing to provide notice of a transfer of ownership in Giles’s mortgage loan, as

required by section 1641(g). No reversible error has been shown; we affirm.

       In 2007, Giles executed a Promissory Note (“Note”) in favor of America

South Mortgage Corporation. 1 The Note was secured by a mortgage on real

property (“Mortgage”) which named Mortgage Electronic Registration Systems,

Inc. (“MERS”) as the mortgagee.

       The Mortgage identified America South as the “Lender” and described

MERS as “a separate corporation that is acting solely as a nominee for Lender and

Lender’s successors and assigns.” The Mortgage conveyed to MERS (as nominee)

legal title to the property and granted to MERS (as nominee) the power of sale.

The Mortgage also said that “MERS holds only legal title to the interests granted

by [Giles] . . . , but, if necessary to comply with law or custom, MERS (as nominee

for Lender and Lender’s successors and assigns) has the right: to exercise any or

all of those interests, including, but not limited to, the right to foreclose and sell the

Property; and to take any action required of Lender including, but not limited to,

releasing and canceling this Security Instrument.”

       In late 2007, the Federal National Mortgage Association (“Fannie Mae”)

purchased the Note. In 2008, servicing of the loan was transferred to Wells Fargo.

1
 Sometime later, America South executed an allonge to the Note, transferring ownership of the
Note to AmTrust Bank; and AmTrust Bank endorsed the allonge in blank.
                                              2
                Case: 12-15567       Date Filed: 05/23/2013       Page: 3 of 7


Pursuant to guidelines governing the relationship between Fannie Mae and Wells

Fargo, Wells Fargo held the original executed Note as a custodian on behalf of

Fannie Mae.2

       In June 2010, Wells Fargo sent Giles a “Notice of Acceleration of

Promissory Note and Mortgage” notifying Giles that, because she had defaulted on

her payments, Wells Fargo would commence foreclosure proceedings. In July

2010, MERS executed an “Assignment of Mortgage” (“Assignment”), transferring

to Wells Fargo “all right, title and interest of [MERS] in and to that certain

Mortgage executed by [Giles], . . . together with the note and indebtedness secured

by the Mortgage, and all interest of [MERS] in and to the property described in

said Mortgage.” On appeal, Giles acknowledges that “[i]t is undisputed that the

purpose of the assignment was . . . to allow Wells Fargo to conduct a foreclosure in

its own name and that this was required by Fannie Mae’s Guidelines.” 3 Wells

Fargo did not provide a Notice of New Creditor to Giles following the Assignment.

       In October 2010, Wells Fargo conducted a foreclosure sale of Giles’s

property and conveyed legal title to the property to the highest bidder: Fannie Mae.




2
  Fannie Mae’s Guidelines specify that “the document custodian has custody of the note for
Fannie Mae’s exclusive use and benefit.”
3
  Fannie Mae’s Guidelines on foreclosure proceedings say “[w]hen MERS is the mortgagee of
record, the servicer must prepare an assignment from MERS to the servicer and bring the
foreclosure in its own name . . . [and] [t]he assignment must be prepared and executed before the
foreclosure begins.”
                                                3
               Case: 12-15567     Date Filed: 05/23/2013    Page: 4 of 7


      Giles filed this civil action, alleging that Wells Fargo failed to abide by

section 1641(g)’s notice requirement, which Giles asserted was triggered by the

Assignment. The district court granted Wells Fargo’s motion for summary

judgment, concluding that Wells Fargo was not required to provide notice under

section 1641(g).

      We review a district court’s grant of summary judgment de novo, viewing

all evidence and drawing all reasonable inferences in favor of the non-moving

party. Galvez v. Bruce, 552 F.3d 1238, 1241 (11th Cir. 2008). Summary

judgment is appropriate where the record presents no genuine issues of material

fact and where the moving party is entitled to judgment as a matter of law.

Swisher Int’l, Inc. v. Schafer, 550 F.3d 1046, 1050 (11th Cir. 2008). “Once the

movant adequately supports its motion, the burden shifts to the nonmoving party to

show that specific facts exist that raise a genuine issue for trial.” Dietz v.

Smithkline Beecham Corp., 598 F.3d 812, 815 (11th Cir. 2010).

      Section 1641(g) requires that, within “30 days after the date on which a

mortgage loan is sold or otherwise transferred or assigned to a third party, the

creditor that is the new owner or assignee of the debt shall notify the borrower in

writing of such transfer . . . .” 15 U.S.C. § 1641(g)(1). Based on its plain

language, section 1641(g)’s disclosure obligation is triggered only when ownership




                                           4
               Case: 12-15567     Date Filed: 05/23/2013    Page: 5 of 7


of the “mortgage loan” or “debt” itself is transferred, not when the instrument

securing the debt (that is, the mortgage) is transferred.

        But Giles argues that, under Alabama law, “the transfer of a mortgage also

transfers the obligation the mortgage secures unless the parties to the transfer agree

otherwise.” See Crum v. LaSalle Bank, N.A., 55 So. 3d 266, 269 (Ala. Civ. App.

2009). Alabama law also requires that a foreclosure be undertaken only by an

entity entitled to receive the money secured by the mortgage. See Ala. Code § 35-

10-1.

        Even if we assume -- without deciding -- that Wells Fargo became the owner

of both the Mortgage and the Note as a result of the Assignment, Wells Fargo was

not subject to section 1641(g)’s notice requirement because the Assignment was

made “solely for [Wells Fargo’s] administrative convenience.” See 15 U.S.C. §

1641(f). Under section 1641(f), a servicer “shall not be treated as the owner of the

obligation” -- and, thus, is not subject to section 1641(g)’s notice requirement -- if

the servicer was assigned the obligation “solely for the administrative convenience

of the servicer in servicing the obligation.” Id.

        The phrase “administrative convenience” is not defined by TILA. In

construing the statute’s language, “we ‘start with the assumption that the

legislative purpose is expressed by the ordinary meaning of the words used.” In re

James, 406 F.3d 1340, 1343 (11th Cir. 2005). The term “convenience” means

                                           5
                 Case: 12-15567       Date Filed: 05/23/2013        Page: 6 of 7


“fitness or suitability for performing an action or fulfilling a requirement.”

Merriam-Webster Online Dictionary, http://www.merriam-webster.com/dictionary

(last visited Mar. 25, 2013). And the term “administration” means of or relating to

the act or process of managing. See id. (defining “administrative” as “of or

relating to administration,” “administration” as “the act or process of

administering,” and “administering” as “managing”). Thus, the ordinary meaning

of the phrase “administrative convenience” is that which permits a person to

perform an action or fulfill a requirement in the process of managing whatever is

being managed.

       To the extent that Wells Fargo was assigned the Note, the assignment

enabled Wells Fargo both to conduct a valid foreclosure proceeding under

Alabama law and, therefore, to carry out its duties as servicer to Fannie Mae.

Thus, the Assignment was “administratively convenient” to Wells Fargo. And

Fannie Mae’s Guidelines make clear that such assignment was temporary and

made solely for the purpose of completing the foreclosure proceeding. 4




4
  The Guidelines provide that, except in limited circumstances such as in foreclosure actions,
“Fannie Mae is at all times the owner of the mortgage note . . . [and] “at all times . . . is the
holder of the mortgage note.” When a servicer, acting in its own name, represents Fannie Mae’s
interests in a foreclosure action, however, Fannie Mae temporarily gives the servicer possession
of the mortgage note “to ensure that a servicer is able to perform the services and duties incident
to servicing of the mortgage loan.” When the foreclosure action is complete, “possession [of the
mortgage note] automatically reverts to Fannie Mae, and Fannie Mae resumes being the holder
for itself.”
                                                 6
               Case: 12-15567      Date Filed: 05/23/2013    Page: 7 of 7


      Giles argues that, because Fannie Mae saved itself some trouble and

benefitted from avoiding conducting the foreclosure in its own name, the

Assignment was not made “solely” for Wells Fargo’s administrative convenience.

But, as the district court explained, “if a servicer could not avail itself of the

[“administrative convenience”] exception because its principal received some

benefit, then the exception itself would be a nullity; the reason Fannie Mae

contracts out the servicing of the loan (including foreclosure) is because it benefits

Fannie Mae to do so.” That Fannie Mae benefitted from having Wells Fargo

conduct the foreclosure proceeding did not change the fact that the Assignment

itself enabled Wells Fargo to fulfill its obligations as servicer.

      Because Wells Fargo falls within the scope of section 1641(f)’s

“administrative convenience” exception, it was not required to notify Giles of the

Assignment. No genuine issue of material facts exists; Wells Fargo was entitled to

summary judgment.

      AFFIRMED.




                                            7